DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Claims
Claims 1-15, 18-19 and 22-24 are pending with claims 23-24 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 5/23/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/19/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claim 1, 4-6, 8-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007) and Spires (US 4,394,377).
Regarding Claim 1, Wan (‘794) teaches a method, comprising: processing fibrous, protein material having a protein base (See paras. 2, 25, 37 and 47 and Claims 1-2, preparing powdered cottonseed protein.  The base language is very broad and generic and thus is interpreted as any material that includes protein.); applying ultrasonication to the protein base (See paras. 30-31 and Claim 1.  The base language is very broad and generic and thus is interpreted as any material that includes protein.), wherein the ultrasonication causes acoustic cavitation within the protein base (See paras. 30-31 and Claim 1.); filtering the protein base through one or more membrane filters to provide a concentrated protein base after separating the fibrous material from the protein base (See paras. 30-31.), however, fails to expressly describe the ultrasonications imparted onto the protein rich material coming from an ultrasonicator and separating fibrous material from a protein base.
Regarding the ultrasonicator, it is noted the claims do not precisely define the ultrasonicator but rather broadly set forth it.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Wan’s (‘794) device that imparts ultrasonications can be described as being an ultrasonicator within the very broad language of the claims.
Hipp (‘007) teaches a process for treating cottonseed to obtain separated fiber for animal food and protein material for human consumption (See Abs., col. 5 ll. 7-13.), comprising separating the hulls and fibers from the meat prior to further treating the meat (See col. 2 ll. 44-46.). 
Spires (‘377) teaches cottonseed hulls being a fibrous ingredient for cattle feed (See col. 14, ll. 34-49.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to modify the process of making the product of Wan (‘794) to remove the fiber from the cottonseed prior to filtering the protein base in order to use/sell the separated fiber as a separate revenue source such as feed for cattle as suggested by Hipp (‘007) and Spires (‘377), since Wan (‘794) already teaches centrifuging the product before filtration to obtain a supernatant and a filter residue (See para. 31.), where the fibers would have reasonably been retained as the residue, in order to focus ultrasonic cavitation on the protein base, and to minimize the degree of fouling/clogging from fibers that may occur on the filters of Wan (‘794).
Regarding claim 4, Wan (‘794) teaches the one or more membrane filters includes a nanofiltration membrane having a pore diameter of 0.1 to 1 nm (See paras. 18-19.), but does not specifically teach up to 10 nm.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to modify the process of Wan (‘794) to use a nanofiltration membrane having the claimed pore diameter range since the claimed diameter range would have been used during the course routine experimentation and optimization procedures due to such factors as the desired degree of protein filtration, acceptable amount of non-protein substances in the filtrate, desired flow rate through the membrane, and desired rate of replacing the membrane.
Regarding claim 5, Wan (‘794) teaches that nanofiltration is the final filtration process (See paras. 18-19.), and the result is a cottonseed protein having above 90% purity (See para. 25.), but does not specifically teach filtering the protein base until the base comprises a concentration of at least 15% protein.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to filter the protein base to have a concentration of at least 15% in order to extract as much protein as economically possible, and in order to produce a satisfactory purity of the final product.
Regarding Claim 6, Wan (‘794) teaches the one or more filters includes a microfiltration membrane having a pore diameter of 0.1 to 0.22 micron (See para. 18, 0.1-1.0 microns.).
Regarding Claim 8, Wan (‘794) teaches wherein the protein base is an aqueous suspension or slurry comprising a non-animal protein source (See paras. 13, 30-31 and Claim 1.).
Regarding Claim 9, Wan (‘794) teaches wherein the protein base does not contain or is substantially free from animal and/or dairy matter (See Abs., paras. 30-31.).
Regarding Claim 22, Wan (‘794) teaches processing the protein base to form a protein ingredient (See Abs., paras. 30-31.).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Sherlock et al. (US 2016/0360770).
Regarding claim 2, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose one or more membrane filters comprises an ultrafiltration membrane having a maximum pore diameter between 0.1 and 0.001 microns. 
Sherlock (‘770) teaches a process for purifying proteins from plant sources such as microcrop (See Abs.), comprising lysing the product using ultrasonication (See para. 51.) and then filtering using a combination of microfiltration, ultrafiltration, nanofiltration, and reverse osmosis filtration (See para. 188.).  The ultrafiltration is used to generate a soluble protein stream and a reject stream having a desired property such as molecular weight cut off (See para. 190.).  Ultrafiltration membranes have a pore size of 0.01 to 0.1 microns.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to modify the process of Wan (‘794) to include an ultrafiltration membrane having a pore size in the claimed range since it was known in the art to combine microfiltration, ultrafiltration, and nanofiltration to obtain a plant based protein product as taught by Sherlock (‘770), since ultrafiltration is known to have the claimed pore size, in order to obtain a retentate and/or permeate of a desired size for reasons such as recycle streams, waste streams, and separate revenue streams, and in order to gradually decrease the amount of permeate to reduce the strain on the nanofiltration membrane of Wan (‘794).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Sherlock et al. (US 2016/0360770), Reinagel, Are Saponins in Quinoa Toxic? - Scientific American; By Nutrition Diva Monica Reinagel on November 5, 2016 and Westfall et al. (US 5,270,450).
Regarding claim 3, Wan (‘794) and the references discussed above teach ultrafiltration, however, fail to expressly disclose the ultrafiltration comprising filtering the protein base until the base comprises less than 0.5g/kg saponins, less than 0.5% tannins, and less than 1.5g/kg phytate. 
Reinagel teaches saponins produce a bitter taste which is not palatable to humans (See p. 2.).  

    PNG
    media_image1.png
    542
    1269
    media_image1.png
    Greyscale

Sherlock (‘770) teaches wanting to reduce the concentration of at least one polyphenol such as tannin (See para. 96.). 
Westfall (‘540) teaches a method for producing soy protein isolate with a significant reduction of phytate by ultrafiltration (See Abs.), where phytate removal is desirable because it is not bioavailable as a nutritional entity to humans and interferes with the absorption of nutritionally essential multivalent cations such as calcium, iron, and zinc (See col. 6 ll. 47-54.).
It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to modify the process of Wan (‘794) to filter the protein base with ultrafiltration until the base comprises saponins, tannins, and phytate in the claimed range since each substance is known to be undesirable as taught by the references above, since the combination already teaches ultrafiltration, where one of ordinary skill in the art would reasonably expect a similar ultrafiltration process to also similarly reduce the substance concentrations to similar ranges, and since the claimed values would have been used during the course of routine experimentation and optimization produces based on factors such as desired taste, membrane pore size, and nutritional property.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Vrljic et al. (US 10,039,306).
Regarding claim 7, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose wherein the protein base is a pea protein base and filtering the protein base enriches certain protein fractions, preferably vicilin.
Vrljic (‘306) teaches a process for production of non-meat consumable products (See Abs.) comprising isolated purified proteins including pea proteins such as vicilin (See col. 3, ll. 51-53 and 61-67.).  Proteins are known to pass through microfiltration membranes.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to use pea protein base and enriching the protein fractions such that the pea protein base comprises vicilin function proteins using microfiltration since isolating pea vicilin for food products is known in the art as taught by Vrljic (‘306), since the process of Wan (‘794) already teaches isolating plant protein and therefore to apply the process to a desired type of plant product, to provide an alternative protein source for consumers that cannot eat meat (f.e. allergy, religious or personal reasons), since microfiltration is known to concentrate protein fractions (proteins pass into the permeate while larger substances are retained) to provide a product with the desired flavor, nutritional content, and type of food being made with the protein isolate.
Claim 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Bates et al. (US 8,343,562).
Regarding claim 10, Wan (‘794) teaches ultrasonication but does not specifically teach an amplitude between 25-100 micron, a frequency of 20,000 Hz, and a power from 100-400 W. Bates (‘562) teaches a process for extraction of chemical compounds for a solid material using ultrasonic waves (See Abs.), comprising the settings of 1-500 microns amplitude, 10-100 kHz frequency and 100-16,000 Watts power (See col. 6, ll. 63-67.). The process can be applied to food products (See col. 7, ll. 27-58.), and the settings allow for ultrasonic cavitation (See col. 4, ll. 1-3.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to use the claimed settings in order to create cavitation which aids in extraction of the desired material as taught by Bates (‘562) (See col. 7 ll. 23-26.), since Wan (‘794) already teaches cavitation, and since the claimed values would have been used during the course of routine experimentation and optimization parameters due to such factors as the type of material being treated, material to be extracted, efficiency, and desired degree of penetration and/or extraction as taught by Bates (‘562) (See col. 3 ll. 64-66; col. 4 ll. 1-6.).
Regarding claim 11, Wan (‘794) does not specifically teach the ultrasonication is applied at least until the protein base has a color reference level with a b* value of less than +15. Bates (‘562) teaches that ultrasonication can be used to extract color from the material being treated (See col. 3, ll. 60-61.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to apply the ultrasonication until the protein base has the claimed color reference level since ultrasonication is known to extract color, since the combination teaches the same ultrasonication settings as that in Applicant’s claims, thus, the process appears to be the same as Applicant’s claimed process and one of ordinary skill in the art would have reasonably expected similar effects with respect to protein base color, and in order to provide a protein base having a desired color when combined with other foods or alone.
Regarding claim 13, Wan (‘794) teaches the method discussed above, however, fails to expressly disclose the ultrasonication is a manosonication with pressure applied between 1-4 bars.  Bates (‘562) teaches the ultrasonication can be applied in combination with pressure between 1-10 bars to enhance extraction kinetics and yield (See col. 5, ll. 21-30.).  It is noted that manosonication is the combination of ultrasonication with pressure, and therefore Bates (‘562) teaches manosonication.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to use manosonication with pressure between 1-4 bars since the process is known for extraction treatment and to similarly enhance extraction kinetics and yield.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Lopez et al. “Lipoxygenase Inactivation by Manothermosonication: Effects of Sonication Physical Parameters, pH, KCl, Sugars, Glycerol, and Enzyme Concentration” (1995).
Wan (‘794) does not specifically teach the protein base comprises lipoxygenase that is activated and the ultrasonication is applied at least until the lipoxygenase is inactivated at temperatures below 85oC.  Lopez teaches that many plant products comprise lipoxygenase, and the enzyme is involved in off-flavor development in said products (See p. 620, “introduction”, second paragraph.). 

    PNG
    media_image2.png
    423
    646
    media_image2.png
    Greyscale

Treatment with ultrasound inactivates the enzyme (See Abs.) where treatment occurs at temperatures below 85oC (See p. 621, FIG-1.).

    PNG
    media_image3.png
    575
    652
    media_image3.png
    Greyscale

 It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to inactivate the lipoxygenase using ultrasonication at a temperature below 85oC in order to prevent development of the off-flavors as taught by Lopez, and to protect the desired proteins from denaturing at excessively high temperatures during the inactivation process.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Sherlock et al. (US 2016/0360770) and Lau et al. (US 2017/0042950). 
Wan (‘794) teaches a nanofiltration membrane (See para. 19.), but does not specifically teach filtering the protein base comprises recovering at least 50% of prebiotic oligosaccharides from permeate from an ultrafiltration membrane and retentate from a nanofiltration membrane, wherein the one or more membrane filters comprises the ultrafiltration membrane. 
Sherlock (‘770) teaches a process for purifying proteins from plant sources such as microcrop (See. Abs.), comprising lysing the product using ultrasonication (See para. 51.) and then filtering using a combination of microfiltration, ultrafiltration, nanofiltration, and reverse osmosis filtration (See para. 188.).  The ultrafiltration is used to generate a soluble protein stream and a reject stream having a desired property such as molecular weight cut off (See para. 190.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to include ultrafiltration for the same reasons discussed above.
Lau (‘950) teaches that prebiotic oligosaccharides provide beneficial physiological effects when consumed by encouraging growth and adhesion of probiotic bacteria in the gut, displaces pathogens, and provides a fermentable dose of carbohydrates to the probiotic symbiotic bacteria (See para. 35.). The oligosaccharides can be included in a prebiotic/probiotic blend also comprising various plant proteins (See para. 65.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to recover at least 50% of the prebiotic oligosaccharides from the UF permeate and NF retentate in order to similarly provide the physiological benefits when combined with food, or taken as a supplement, and since the claimed value would have been used during the course of routine experimentation and optimization parameters due to such factors as the type of material that is being filtered (i.e. different types of plant products) and the desired physiological benefits.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Hamaker et al. (US 2014/0179629).
Regarding claim 15, Wan (‘794) does not specifically teach processing the separated fibrous material to produce a dietary fiber comprising converting gelatinized starch from the separated fibrous material into resistant starch. Hamaker (‘629) teaches compositions which provide dietary fiber (See Abs.), where the starch from plant sources are known to readily retrograde following gelatinization to form resistant starches (See paras. 57-58.). The resistant starch can be used in foods made by various cooking processes (See paras. 70-71.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to process the separated fibrous material to produce a dietary fiber comprising converting gelatinized starch from the separated fibrous material into resistant starch in order to minimize waste by utilizing the separated fibrous material stream, and to make a product that has benefits such as preventing diseases such as cardiovascular, diabetes, obesity, etc. (See para. 9.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377), Hamaker et al. (US 2014/0179629) and Kalum et al. (US 2008/0279984).
Wan (‘794) teaches the method discussed above, however, fails to expressly disclose processing the separated fibrous material comprises heating the material above a starch gelatinization temperature and storing the material at or below 4oC for at least 24 hours.  Kalum (‘984) teaches a process for increasing the content of resistant starch in a food product (See Abs.) comprising heating starch such that it gelatinizes and then cooling to allow retrograding to resistant starch at -2 to 10oC for 10 minutes to 40 hours (See paras. 48, 105 and 116.).  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to heat the fibrous material above a starch gelatinization temperature and storing at or below 4oC for at least 24 hours since the process is known for producing resistant starch, where the resistant starch provides benefits and since Hamaker (‘629) teaches commercial resistant starches include highly retrograded starch (See para. 58.), and therefore to provide sufficient time and temperature to allow the gelatinized starch to form a desired degree of retrogradation/depolymerization.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 102550794 B) in view of Hipp et al. (US 4,084,007), Spires (US 4,394,377) and Sherlock et al. (US 2016/0360770).
Regarding claim 19, Wan (‘794) teaches microfiltration having a pore diameter of 0.1 to 1 micron and 40-50oC (See para. 18.) and nanofiltration at 40-50oC (See para. 19.), the microfiltration pressure is about 36 psi (See paras. 19, 35.) and the nanofiltration pressure is about 290 psi (See paras. 20, 36.), where modification of the reference to have the claimed values would have been foreseeable and obvious for the same reasons discussed above.  The combination discussed above teaches ultrafiltration (Sherlock (‘770), para. 190.). Neither specifically teach ultrafiltration having a MWCO between 5 and 70,000 Da at a temperature of 4-48oC and pressure at 30-150 psi, and nanofiltration having a MWCO between 100 and 200 Da.
Sherlock (‘770) teaches ultrafiltration can have a MWCO up to 100,000 Da (See para. 92.) and separating temperature can be up to 40oC (See para. 87.).  It is known that Ultrafiltration occurs at pressures up to 120 psi, and nanofiltration can have a MWCO of below 200 Da.  It would have been foreseeable and obvious to one of ordinary skill in the art at the time of filing to further modify the process of Wan (‘794) to use the claimed pore sizes, temperatures, and pressures since the claimed values would have been used during the course routine experimentation and optimization procedures due to such factors as the desired degree of protein filtration, acceptable amount of non-protein substances in the filtrates, desired flow rates through the membrane, and desired rate of replacing the membrane.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        July 23, 2022